DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
Claims 1 – 2, 5 – 7, 9 – 10, 12 – 17, 20 – 21 and 23 - 27 have been presented for examination.  Claims 1, 7, 12 and 24 are currently amended.  Claims 3 – 4, 8, 11, 18 – 19 and 22 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to §112 Rejection of the Claims
Applicant’s amendments overcome the 112(a) rejection.  Therefore, it is withdrawn.

Response to §103 Rejection of the Claims
Applicant’s arguments have been fully considered.  However, the Office does not consider them to be persuasive.

Applicant argues: “The Office alleges that Williams teaches this aspect of claim 1 (as amended). Williams relates to techniques by which conductivity of cement is increased, such as by adding carbon fiber, coarse graphite, etc. to the cement. More specifically, Williams provides four examples in which various materials were added to cement to increase its conductivity. Hence, the crux of Williams relates to increasing conductivity of cement. Contrary to the crux of Williams, the Office Action alleges that Williams teaches or suggests adding an additive to increase resistivity of cement. However, Williams does not teach or suggest this aspect of claim 1. Williams does not describe increasing resistivity of cement and does not provide any examples in which resistivity of cement is increased. Moreover, Williams points-out the disadvantages increasing resistivity as rendering the cement unsuitable for use in applications related to resistivity measurements 1. Therefore, Applicant submits Williams does not teach or suggest this aspect of claim 1. Applicant submits that claim 1 (as amended) is patentable over the cited art.” 

Applicant’s arguments with respect to Williams and the amended portion of claim 1 have been considered but are moot because the new ground of rejection does not rely on Williams applied in the prior rejection of record with regard to claim 7 for any teaching or matter specifically challenged in the argument.  More specifically, the amended portion of claim 1 is rejected over Fallet et al. (EP 314654) (see Claim Rejections - 35 USC § 103).

	Applicant argues: “Applicant submits claim 7 is allowable for at least the reasons noted above vis-a-vis claim 1 … Claim 9 depends on claim 1 and claim 17 depends on claim 12. Claim 12 includes aspects similar to claim 1. Chouzenoux does not provide with Williams is lacking visa-vis claim 1. Therefore, Applicant submits claim 9 is allowable for at least the reasons claim 1 is allowable. Claim 17 is allowable for at least the reasons claim 1 is allowable … Claim 10 depends on claim 1 and claim 20 depends on claim 24. Claim 12 includes aspects similar to claim 1. Carragher does not provide with Williams is lacking vis-a-vis claim 1. Therefore, Applicant submits claim 9 is allowable for at least the reasons claim 1 is allowable. Claim 20 is allowable for at least the reasons claim 1 is allowable.”

Applicant’s arguments are not persuasive based on the preceding remarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior at.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 2, 5 - 7, 12 – 16, 21 and 23 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (US 2014/0191120) (henceforth “Donderici (120)”) in view of Segalman, D. (US 4567945) (henceforth “Segalman (945)”), and further in view of Fallet et al. (EP 314654) (henceforth “Fallet (654)”) .  Donderici (120), Segalman (945) and Fallet (654) are analogous art since they are in the same field of oil and gas exploration, and since they solve the same problem of performing downhole operations by controlling the emitted current.

With regard to claim 1, Donderici (120) teaches a subsurface electric field monitoring system that comprises: (Donderici (120) Paragraph 14 “formation monitoring system has an array of electromagnetic field sensors positioned in an annular space around a well casing, the sensors being coupled to a surface interface via a fiberoptic cable. Each electromagnetic field sensor is a device that produces signals that are a function of external electric or magnetic fields”)
a casing in a borehole; electric field sensors deployed external to the casing, the electric field sensors configured to collect electric field measurements; a power supply configured to provide electric current to the casing in the borehole in a downhole formation; a conductive layer of cement includes the electric field sensors and contacts a target region of the downhole formation (Donderici (120) Figure 1 and 2A and 3A and Paragraph 18 EM field sensors 114 are arranged external to casing 104 and can be deployed downhole, where the electric field sensors are shown to be placed at least in areas having current outflow, and the EM field sensors collect measurements (configured to collect electric field measurements), and current is provided through the casing into the formation (a power source to provide electric current to the casing) “FIG. 1 further shows a power source 120 coupled between the casing 104 and a remote earth electrode 122 … it acts as a source electrode for current flow into the formations … The EM field measurements by sensors 114 will thus be representative of the resistivity profile” 
    PNG
    media_image1.png
    841
    817
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    367
    213
    media_image2.png
    Greyscale
, and Figure 1 and 39 sensor 114 is positioned inside cement 118 and external to casing 104 (electric field sensors deployed in layer of cement) “The sensors may be positioned inside the cement” 
    PNG
    media_image3.png
    150
    241
    media_image3.png
    Greyscale
, and Figure 1 the conductive cement fills the space between the casing and the formation (conductive layer of cement contacts a target region of the downhole formation))
an multi-region coating arrangement external to the casing, where the multi-region coating arrangement comprises conductive region and a non-conductive region, wherein the conductive region includes the electric field sensors and contacts a target region of the downhole formation (Donderici (120) Figure 1 and 2A and Paragraph 18 current is injected into a conductive casing 104 (casing in a borehole) and flows into the reservoir (conductive region contacts a region of the downhole formation) around the electric field sensors 114 (the conductive region includes the electric field sensors) “FIG. 1 further shows a power source 120 coupled between the casing 104 and a remote earth electrode 122. Because the casing 104 is an electrically conductive material ( e.g., steel), it acts as a source electrode for current flow into the formations surrounding the borehole 102” 
    PNG
    media_image1.png
    841
    817
    media_image1.png
    Greyscale
, and Paragraph 23 the casing can be covered with an insulator away from areas of interest in order to focus current to an area of interest (multi-region coating arrangement external to the casing wherein conductive region contacts a target region) “Parts of the cable 206 and/or casing 104 may be covered with an insulator 205 to focus the current dispersal in areas of interest”
a data processing system configured to receive the electric field measurements collected by the electric field sensors (Donderici (120) Paragraph 19 “data processing system that analyzes the measurements to derive subsurface parameters and track the location of a fluid front”, and Paragraph 26 focusing the injected current in the region of the sensors also concentrates the measurable fields (measurements collected by the electric field sensors) “If made of conductive material, the spring arms may further serve as current injection electrodes, concentrating the measurable fields in the vicinity of the sensors. To further concentrate the fields, the spring arms outside the zone of interest may be insulated.”)
wherein the data processing system is further configured to model at least one subsurface electric parameter based on the electric field measurements (Donderici (120) Paragraph 47 - 48 and Figure 9 the electric field at the sensor locations is measured, processed, and then fed as inputs (based on the electric field measurements) to a numerical inversion process which optimizes a desired set of parameters (models the subsurface electric field) “In block 904, the voltage (or electric field or magnetic field or electric/magnetic field gradient) is applied to modify some characteristic of light passing through an optical fiber … In block 912, the processed signals are stored for use as inputs to a numerical inversion process in block 914 … The inversion process searches a model parameter space to find the best match between measured signals 912 and generated signals” 
    PNG
    media_image4.png
    658
    690
    media_image4.png
    Greyscale
)

Donderici (120) does not appear to explicitly disclose: a multi-layer cement arrangement external to the casing, where the multi-layer cement arrangement comprises a conductive layer of cement and a non-conductive layer of cement.

However, Segalman (945) teaches:
a multi-layer cement arrangement external to a casing, wherein the multi-layer cement arrangement comprises a conductive layer of cement and a non-conductive-layer of cement, wherein the conductive layer of cement contacts a target region of the downhole formation (Segalman (945) Column 2, Line 36 - 42 current is emitted from a conductive liner section “If the conductive casing section is interconnected with a source of electric potential at the surface adapted to complete an electric circuit through the formation current will flow along multiple paths between the casing section and the conductive proppant means through the conductive liner section.”, and Column 3, Lines 9 - 16 current that enters the formation can be reduced in areas away from a desired region by utilizing a casing cement liner having higher conductivity in the desired region and having lower conductivity above/below the desired region (a multi-layer cement arrangement external to a casing) “Casing 16 within wellbore 12 is surrounded by cement liner 18 consisting of an upper section 20 above formation 12 and a lower section 22 of higher conductivity situated within formation 14 … By limiting the conductivity of adjacent upper liner section 20 and any additional lower adjacent liner section (not shown) to a value substantially lower than that of section 22, one can substantially reduce or eliminate any leakage of current above or below formation 14.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of focusing current by electrically insulating regions of a conductive casing disclosed by Donderici (120) with the method of using high conductivity cement in a desired current injection region bounded by substantially lower conductivity cement away from the desired current injection region disclosed by Segalman (945).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce current injection into the formation in undesired areas (Segalman (945) Column 3)

	Donderici (120) in view of Segalman (945) does not appear to explicitly disclose: and wherein the non-conductive layer of cement includes an additive to increase resistivity.

	However, Fallet (654) teaches:
a non-conductive layer of cement includes an additive to increase resistivity (Fallet (654) Col. 4, Lines 24 – 30 low electrical conductivity (i.e. high electrical resistivity) are added to casing cement for the purpose of lowering its conductivity (i.e. increasing its resistivity), and for the further purposes of decreasing emitted current (i.e. transmission losses) from the casing to the formation external to the cement “The cement forms an insulating layer between the casing 6 and the sea bed and contributes to reduce the transmission losses. In this connection it is essential that materials have been added to the cement, having low conductivity and thereby contributing to reduced the attenuation.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the measurements received from the electric field sensors and multi-layer cement arrangement disclosed by Donderici (120) in view of Segalman (945) with the method of adding low conductivity materials to non-conductive cement disclosed by Fallet (654).  One of ordinary skill in the art would have been motivated to make this modification in order to prevent emitted current from a casing at one or more regions (Fallet (654) Col. 4).

With regard to claim 12, Donderici (120) teaches: a method comprising: (Donderici (120) Paragraph 46-47 the electric field due to a generated subsurface electromagnetic field is monitored on the surface by a receiver “A controlled electromagnetic field source generates a subsurface electromagnetic field. While it is possible for this field to be a fixed (DC) … In block 904, the voltage (or electric field or magnetic field or electric/magnetic field gradient) is applied to modify some characteristic of light passing through an optical fiber … In block 906, the surface receiver extracts the represented voltage measurements and associates them with a sensor position d,.”)
providing, with a power supply, electric current to a casing in a borehole in a downhole formation, wherein the electric field sensors are deployed external to the casing; emitting electric current to the downhole formation (Donderici (120) Figure 1 and 2A and Paragraph 21 the subsurface electromagnetic field can be generated by injecting current into the formation from the casing (emitting electric current to the downhole formation), and current is provided through the casing into the formation (a power supply providing provide electric current to the casing), and the EM field sensors 114 are arranged external to casing 104 deployed downhole (electric field sensors are deployed external to the casing) “An injected current 202 flows along casing 104 and disperses into the surrounding formations as indicated by the arrows.” 
    PNG
    media_image1.png
    841
    817
    media_image1.png
    Greyscale
)
wherein the emitted electric current is focused by a first region of conductive cement external to the casing and a first region of insulative coating external to the casing, wherein the first region of conductive cement includes the electric field sensors and contacts a target region of the downhole formation (Donderici (120) Paragraph 23 the casing can be covered with an insulator away from areas of interest in order to focus current to an area of interest (emitted electric current is focused by a first region on insulative coating external to the casing) “Parts of the cable 206 and/or casing 104 may be covered with an insulator 205 to focus the current dispersal in areas of interest”, and Figure 1 and 39 sensor 114 is positioned inside cement 118 and external to casing 104 (electric field sensors deployed in layer of cement), and the conductive cement fills the space between the casing and the formation (conductive layer of cement contacts a target region of the downhole formation) “The sensors may be positioned inside the cement” 
    PNG
    media_image3.png
    150
    241
    media_image3.png
    Greyscale
, and Paragraph 40 and conductive cement can be used in one or more casing regions as a current source electrode which is in contrast with the use of insulative coating to suppress the emitted current in other areas (emitted current is focused by a first region of conductive cement) “Cement composition may be designed to enhance the sensing capability of the system. For example, configurations employing the casing as a current source electrode can employ a cement having a resistivity equal to or smaller than the formation resistivity. For example, configurations employing the casing as a current source electrode can employ a cement having a resistivity equal to or smaller than the formation resistivity.”)
receiving electric field measurements collected by the electric field sensors in response to the emitted electric current; and modeling the at least one subsurface electric parameter based on the electric field measurements (Donderici (120) Paragraph 47 - 48 and Figure 9 the electric field at the sensor locations is measured, processed, and then fed as inputs (receiving electric field measurements collected by electric field sensors) to a numerical inversion process which optimizes a desired set of parameters (modeling the subsurface electric field based on the electric field measurements) “A controlled electromagnetic field source generates a subsurface electromagnetic field. While it is possible for this field to be a fixed (DC) field … In block 904, the voltage (or electric field or magnetic field or electric/magnetic field gradient) is applied to modify some characteristic of light passing through an optical fiber … In block 912, the processed signals are stored for use as inputs to a numerical inversion process in block 914 … The inversion process searches a model parameter space to find the best match between measured signals 912 and generated signals” 
    PNG
    media_image4.png
    658
    690
    media_image4.png
    Greyscale
, and Paragraph 26 focusing the injected current in the region of the sensors also concentrates the measurable fields (measurements collected by the electric field sensors in response to the emitted electric current) “If made of conductive material, the spring arms may further serve as current injection electrodes, concentrating the measurable fields in the vicinity of the sensors. To further concentrate the fields, the spring arms outside the zone of interest may be insulated.”, and Paragraph 14, and Figure 1 and Figure 2A shows that the electric field sensors 114 are embedded in the cement 118, and that there is current flow into the formation in the areas where the electric field sensors are located)

Donderici (120) does not appear to explicitly disclose: that the emitted electric current is focused by a first region of non-conductive cement external to the casing.

However Segalman (945) teaches:
emitting current to a downhole formation, wherein the emitted electric current is focused by a first region of conductive cement external to a casing and a first region of non-conductive cement external to the casing (Segalman (945) Column 2, Line 36 - 42 current is emitted from a conductive liner section (emitting electric current to a downhole formation) “If the conductive casing section is interconnected with a source of electric potential at the surface adapted to complete an electric circuit through the formation current will flow along multiple paths between the casing section and the conductive proppant means through the conductive liner section.”, and Column 3, Lines 9 - 16 current that enters the formation can be reduced in areas away from a desired region (emitted electric current is targeted) by utilizing a casing cement liner having higher conductivity in the desired region (by a first region of higher conductivity cement external to a casing) and having lower conductivity above/below the desired region (by a first region of lower conductivity cement external to the casing) “Casing 16 within wellbore 12 is surrounded by cement liner 18 consisting of an upper section 20 above formation 12 and a lower section 22 of higher conductivity situated within formation 14 … By limiting the conductivity of adjacent upper liner section 20 and any additional lower adjacent liner section (not shown) to a value substantially lower than that of section 22, one can substantially reduce or eliminate any leakage of current above or below formation 14.”, and Column 4, Lines 3 - 11 the higher conductivity cement comprises a desired amount of metallic additive (a first region of conductive cement), and by contrast the lower conductivity cement would not comprise a metallic additive (a first region of non-conductive cement) “The electrode conductivity of liner section 22 may be increased by the addition of metallic particles of various … The metallic particles should be added to the cement in a slurry state”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the focusing current by electrically insulating regions of a conductive casing disclosed by Donderici (120) with the method of using high conductivity cement in a desired current injection region bounded by substantially lower conductivity cement away from the desired current injection region disclosed by Segalman (945).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce current injection into the formation in undesired areas (Segalman (945) Column 3).

	Donderici (120) in view of Segalman (945) does not appear to explicitly disclose: and wherein the non-conductive layer of cement includes an additive to increase resistivity.

	However, Fallet (654) teaches:
a non-conductive layer of cement includes an additive to increase resistivity (Fallet (654) Col. 4, Lines 24 – 30 low electrical conductivity (i.e. high electrical resistivity) are added to casing cement for the purpose of lowering its conductivity (i.e. increasing its resistivity), and for the further purposes of decreasing emitted current (i.e. transmission losses) from the casing to the formation external to the cement “The cement forms an insulating layer between the casing 6 and the sea bed and contributes to reduce the transmission losses. In this connection it is essential that materials have been added to the cement, having low conductivity and thereby contributing to reduced the attenuation.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the measurements received from the electric field sensors and multi-layer cement arrangement disclosed by Donderici (120) in view of Segalman (945) with the method of adding low conductivity materials to non-conductive cement disclosed by Fallet (654).  One of ordinary skill in the art would have been motivated to make this modification in order to prevent emitted current from a casing at one or more regions (Fallet (654) Col. 4).

With regard to claim 24, Donderici (120) teaches a method of flood front monitoring comprising: (Donderici (120) Paragraph 19 “data processing system that analyzes the measurements to derive subsurface parameters and track the location of a fluid front”)
deploying electric field sensors external to a casing in a first region in a borehole formed in a downhole formation; (Donderici (120) Figure 1 and 2A and 3A and Paragraph 18 EM field sensors 114 are arranged external to casing 104 and can be deployed downhole “The EM field measurements by sensors 114 will thus be representative of the resistivity profile” 
    PNG
    media_image1.png
    841
    817
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    367
    213
    media_image2.png
    Greyscale
)
cementing the first region of the borehole with conductive cement, wherein the first region corresponds to a targeted region (Donderici (120) Paragraph 40 conductive cement can be used in one or more casing regions used as a current source electrode, which is in contrast with the use of insulative coating to suppress the emitted current in other areas (wherein the first region corresponds to a targeted region) “For example, configurations employing the casing as a current source electrode can employ a cement having a resistivity equal to or smaller than the formation resistivity.”, and Paragraph 23 the casing can be covered with an insulator away from areas of interest in order to focus current to an area of interest “Parts of the cable 206 and/or casing 104 may be covered with an insulator 205 to focus the current dispersal in areas of interest”)
for flood front monitoring in the downhole formation; (Donderici (120) Paragraph 14 the injected current enables tracking a floor front “The sensor measurements in response to an injected current or another electromagnetic field source can be used to determine a resistivity distribution around the well, which in turn enables tracking of the flood front.”)
wherein the conductive cement contacts the targeted region and the electric field sensors; and (Donderici (120) Figure 1 and Figure 2A shows that the electric field sensors 114 are embedded in the cement 118, and that there is current flow into the formation in the areas where the electric field sensors are located)
Donderici (120) further teaches:
coating a second region of the borehole with insulative coating (Donderici (120) Paragraph 23 the casing can be covered with an insulator away from areas of interest in order to focus current to an area of interest “Parts of the cable 206 and/or casing 104 may be covered with an insulator 205 to focus the current dispersal in areas of interest”, and Paragraph 26 insulating current injection electrodes away from an interest results in concentrating measurable fields in the area of interest “If made of conductive material, the spring arms may further serve as current injection electrodes, concentrating the measurable fields in the vicinity of the sensors. To further concentrate the fields, the spring arms outside the zone of interest may be insulated.”)

Donderici (120) does not appear to explicitly disclose: cementing a second region of the borehole with non-conductive cement.

However, Segalman (945) teaches: 
cementing a first region of the borehole with conductive cement, wherein the first region corresponds to a targeted region; and cementing a second region of the borehole with non-conductive cement (Segalman (945) Column 3, Lines 9 - 16 current that enters the formation can be reduced in areas away from a desired region (first region corresponds to a targeted region) by utilizing a casing cement liner having higher conductivity in the desired region (cementing a first region of the borehole with higher conductivity cement) and having lower conductivity above/below the desired region (cementing a second region of the borehole with lower conductivity cement external to the casing) “Casing 16 within wellbore 12 is surrounded by cement liner 18 consisting of an upper section 20 above formation 12 and a lower section 22 of higher conductivity situated within formation 14 … By limiting the conductivity of adjacent upper liner section 20 and any additional lower adjacent liner section (not shown) to a value substantially lower than that of section 22, one can substantially reduce or eliminate any leakage of current above or below formation 14.”, and Column 4, Lines 3 - 11 the higher conductivity cement comprises a desired amount of metallic additive (a first region of conductive cement), and by contrast the lower conductivity cement would not comprise a metallic additive (a first region of non-conductive cement) “The electrode conductivity of liner section 22 may be increased by the addition of metallic particles of various … The metallic particles should be added to the cement in a slurry state”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the focusing current by electrically insulating regions of a conductive casing disclosed by Donderici (120) with the method of using high conductivity cement in a desired current injection region bounded by substantially lower conductivity cement away from the desired current injection region disclosed by Segalman (945).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce current injection into the formation in undesired areas (Segalman (945) Column 3).

	Donderici (120) in view of Segalman (945) does not appear to explicitly disclose: wherein the non-conductive layer of cement includes an additive to increase resistivity.

	However, Fallet (654) teaches:
a non-conductive layer of cement includes an additive to increase resistivity (Fallet (654) Col. 4, Lines 24 – 30 low electrical conductivity (i.e. high electrical resistivity) are added to casing cement for the purpose of lowering its conductivity (i.e. increasing its resistivity), and for the further purposes of decreasing emitted current (i.e. transmission losses) from the casing to the formation external to the cement “The cement forms an insulating layer between the casing 6 and the sea bed and contributes to reduce the transmission losses. In this connection it is essential that materials have been added to the cement, having low conductivity and thereby contributing to reduced the attenuation.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the measurements received from the electric field sensors and multi-layer cement arrangement disclosed by Donderici (120) in view of Segalman (945) with the method of adding low conductivity materials to non-conductive cement disclosed by Fallet (654).  One of ordinary skill in the art would have been motivated to make this modification in order to prevent emitted current from a casing at one or more regions (Fallet (654) Col. 4).

With regard to claim 2 and 13, Donderici (120) in view of Segalman (945), and further in view of Fallet (654) teaches all the elements of the parent claim 1 and 12, and further teaches: 
wherein the data processing system is further configured to estimate a position of one or more waterfronts in the downhole formation using the at least one subsurface electric parameter (Donderici (120) Paragraph 48 a model is inverted based on measurements to determine the model parameters “All resistivity, electric permittivity (dielectric constant) or magnetic permeability properties of the formation can be measured and modeled as a function of time and frequency. … The inversion process searches a model parameter space to find the best match between measured signals 912 and generated signals”, and Paragraph 50 the parameters are used to determine a fluid front position “The fluid front position can be derived from the parameters and it is used as the basis for modifying the flood and/or production profile in block 924.”, and Paragraph 14)

With regard to claim 5, Donderici (120) in view of Segalman (945), and further in view of Fallet (654) teaches all the elements of the parent claim 1, and further teaches:
wherein the one or more electric field sensors are arrayed in the conductive layer of cement along at least two of axial, azimuthal, and radial directions (Donderici (120) Figure 3 sensors 114 are arrayed both at different azimuth and axial positions along the casing 
    PNG
    media_image5.png
    451
    477
    media_image5.png
    Greyscale
, and Paragraph 39 “Thus each production well may be equipped with a permanent array of sensors distributed along axial, azimuthal and radial directions outside the casing. The sensors may be positioned inside the cement or at the boundary between cement and the formation”)

With regard to claim 6 and 16, Donderici (120) in view of Segalman (945), and further in view of Fallet (654) teaches all the elements of the parent claim 1 and 12, and further teaches:
wherein a conductive layer (region) of cement next to a non-conductive layer (region) of cement (Segalman (945) Figure 1 and Column 3, Top the lower section 22 has higher conductivity than the upper section 20 and is directly adjacent to it (next to) “Casing 16 within wellbore 12 is surrounded by cement liner 18 consisting of an upper section 20 above formation 12 and a lower section 22 of higher conductivity situated within formation 14. Upper section 20 and lower section 22 are joined at interface 15.” 
    PNG
    media_image6.png
    791
    376
    media_image6.png
    Greyscale
, and Column 4, Top the higher conductivity cement comprises a desired amount of metallic additive (a conductive layer of cement), and by contrast the lower conductivity cement would not comprise a metallic additive (a non-conductive layer of cement) “The electrode conductivity of liner section 22 may be increased by the addition of metallic particles of various … The metallic particles should be added to the cement in a slurry state”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of focusing current by electrically insulating regions of a conductive casing disclosed by Donderici (120) with the method of using high conductivity cement in a desired current injection region bounded by substantially lower conductivity cement away from the desired current injection region disclosed by Segalman (945).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce current injection into the formation in undesired areas (Segalman (945) Column 3)

With regard to claim 7, Donderici (120) in view of Segalman (945), and further in view of Fallet (654) teaches all the elements of the parent claim 6, and further teaches:
at least one of the conductive layer of cement comprises a high conductivity additive (Segalman (945) Column 4, Lines 3 - 11 “The electrode conductivity of liner section 22 may be increased by the addition of metallic particles … The metallic particles should be added to the cement in a slurry state”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of focusing current by electrically insulating regions of a conductive casing disclosed by Donderici (120) with the method of using high conductivity cement in a desired current injection region bounded by substantially lower conductivity cement away from the desired current injection region disclosed by Segalman (945).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce current injection into the formation in undesired areas (Segalman (945) Column 3)

With regard to claim 14, Donderici (120) in view of Segalman (945), and further in view of Fallet (654) teaches all the elements of the parent claim 12, and further teaches:
converting the electric field measurements from each of the electric field sensors to optical signals; and (Donderici (120) Paragraph 36 splitters direct light from the main fiber to the sensor (a module coupled to the sensor and fiber) “The splitters direct a small fraction of the light from the optical fiber to the sensor, e.g., 1 % to 4%. The sensor 114 interacts with the light and reflects it back to the detector 708 via the splitter, the main fiber, and the circulator”, and Paragraph 47 the interactions between the light directed from the splitter are analyzed to extract the sensed voltage (convert electrical signal measurements to optical signals) “In block 904, the voltage (or electric field or magnetic field or electric/magnetic field gradient) is applied to modify some characteristic of light passing through an optical fiber, e.g., travel time, frequency, phase, amplitude. In block 906, the surface receiver extracts the represented voltage measurements and associates them with a sensor position di”)
conveying the optical signals via one or more optical fibers (Donderici (120) Paragraph 46 and Figure 7 and 9 the light interacts with sensors 114 and conveys the measurements to light detector 708 to monitor water front movements “each of the sensors convert the selected characteristic of the electromagnetic field into a sensed voltage where i is the sensor number … This enables long-term monitoring applications (such as water-flood movements),” 
    PNG
    media_image7.png
    519
    326
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    436
    287
    media_image8.png
    Greyscale
, and Paragraph 18 the measurements are related to resistivity of the formation “The magnitude and distribution of the current flow will vary in accordance with the source voltage and the formation's resistivity profile. The EM field measurements by sensors 114 will thus be representative of the resistivity profile”)

With regard to claim 15, Donderici (120) in view of Segalman (945), and further in view of Fallet (654) teaches all the elements of the parent claim 12, and further teaches:
wherein receiving electric field measurements comprises receiving a plurality of azimuthally-sensitive measurements collected by the electric field sensors in response to the emitted electric current (Donderici (120) Paragraph 26 the multiple dimensions of the EM fields are captured by measurements at different azimuth location (azimuthally-sensitive electrical field measurements) “the azimuthal arrangement of sensors 114 enables a multi-dimensional mapping of the electromagnetic fields.”, and Paragraph 48 the properties being measured can be different depending on the orientation of the sensors (azimuthally-sensitive) “The parameterized model can involve isotropic or anisotropic electrical (resistivity, dielectric, permeability) properties. They can also include layered formation models where each layer is homogeneous in resistivity. Resistivity variations in one or more dimensions can be included”)

With regard to claim 21, Donderici (120) in view of Segalman (945), and further in view of Fallet (654) teaches all the elements of the parent claim 6, and further teaches:
wherein multi-layer cement arrangement further comprises the conductive layer of cement between two non-conductive layers of cement (Segalman (945) Column 3, Lines 58 – 63 “By limiting the conductivity of adjacent upper liner section 20 and any additional lower adjacent liner section (not shown) to a value substantially lower than that of section 22, one can substantially reduce or eliminate any leakage of current above or below formation 14.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of focusing current by electrically insulating regions of a conductive casing disclosed by Donderici (120) with the method of using high conductivity cement in a desired current injection region bounded by substantially lower conductivity cement away from the desired current injection region disclosed by Segalman (945).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce current injection into the formation in undesired areas (Segalman (945) Column 3)

With regard to claim 23, Donderici (120) in view of Segalman (945), and further in view of Fallet (654) teaches all the elements of the parent claim 1, and further teaches:
wherein a conductivity of the conductive layer of cement matches a conductivity of the target region of the downhole formation (Donderici (120) Paragraph 40 the cement used in the areas of emitted current is conductive “For example, configurations employing the casing as a current source electrode can employ a cement having a resistivity equal to or smaller than the formation resistivity.”)

With regard to claim 25, Donderici (120) in view of Segalman (945), and further in view of Fallet (654) teaches all the elements of the parent claim 24, and further teaches:
wherein cementing comprises filling cement through or around the electric field sensors (Donderici (120) Figure 1 and Paragraph 14 cement 118 is used to fill the space between the EM field sensors 114 and the reservoir (cement around the deployed electric field sensors) 
    PNG
    media_image1.png
    841
    817
    media_image1.png
    Greyscale
 “The remaining annular space may be filled with cement 118 to secure the casing 104 in place and prevent fluid flows in the annular space”)
wherein cementing comprises pumping cement (Segalman (945) Column 4, Lines 13 - 16 “The total resulting density of the slurry should be such as to permit it to be properly pumped and handled in the completion of a well in accordance with this invention”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of focusing current by electrically insulating regions of a conductive casing disclosed by Donderici (120) with the method of pumping desired cement in desired casing regions disclosed by Segalman (945).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce current injection into the formation in undesired areas (Segalman (945) Column 3)

With regard to claim 26, Donderici (120) in view of Segalman (945), and further in view of Fallet (654) teaches all the elements of the parent claim 1, and further teaches:
wherein the at least one subsurface electric parameter comprises at least one of an electric field distribution, resistivity, electric permittivity, magnetic permeability, isotropic electrical parameter, and anisotropic electrical parameter. (Donderici (120) Paragraph 14 “The sensor measurements in response to an injected current or another electromagnetic field source can be used to determine a resistivity distribution around the well, which in turn enables tracking of the flood front.”)

With regard to claim 27, Donderici (120) in view of Segalman (945), and further in view of Fallet (654) teaches all the elements of the parent claim 24, and further teaches: 
cementing a third region of the borehole with non-conductive cement, wherein the first region of the borehole lies between the second region of the borehole and the third region of the borehole (Segalman (945) Column 3, Lines 58 - 63 “By limiting the conductivity of adjacent upper liner section 20 and any additional lower adjacent liner section (not shown) to a value substantially lower than that of section 22, one can substantially reduce or eliminate any leakage of current above or below formation 14.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of focusing current by electrically insulating regions of a conductive casing disclosed by Donderici (120) with the method of using high conductivity cement in a desired current injection region bounded by substantially lower conductivity cement away from the desired current injection region disclosed by Segalman (945).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce current injection into the formation in undesired areas (Segalman (945) Column 3)

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici (120) in view of Segalman (945), and further in view of Fallet (654),and further in view of Chouzenoux et al. (US 2004/0263175) (henceforth “Chouzenoux (175)”).  Donderici (120), Segalman (945), Fallet (654) and Chouzenoux (175) are analogous art since they are in the same field of oil and gas exploration, and since they solve the same problem of performing downhole operations by controlling the emitted current.

With regard to claim 9 and 17, Donderici (120) in view of Segalman (945), and further in view of Fallet (654) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein each of the one or more electric field sensors comprises an electrode mounted exterior to and electrically insulated from the casing.

However, Chouzenoux (175) teaches:
wherein each of the one or more electric field sensors comprises an electrode mounted exterior to and electrically insulated from the casing (Chouzenoux (175) Paragraph 31 “The measurement electrodes 12-1 are electrically insulated from the casing 6 by means of the electrically insulating coating 14 located on the outside wall of the casing 6”, and Paragraph 4 “In this document, a network of measurement electrodes is set up permanently in the well between the outside wall of the casing and the inside wall of the well.”, and Paragraph 9 the insulating layer could exist only in the region of the sensors “The present invention is characterised in that the casing has an electrically insulating coating over the outer surface thereof, at least in the region of the sensors”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the measurements received from the electric field sensors and multi-layer cement arrangement disclosed by Donderici (120) in view of Segalman (945), and further in view of Fallet (654) with the method of insulating electrical field sensor electrodes from a casing taught by Chouzenoux (175).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the durability of the overall system (Chouzenoux (175) Paragraph 32 “The apparatus has the advantage that it is not important if the electrically insulating coating 14 is slightly damaged while the casing is being put into place, provided that the measurement electrodes 12-1 do not come into contact with the electrically conducting material of the casing 6”)

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici (120) in view of Segalman (945), and further in view of Fallet (654), and further in view of Carragher, P. (US 2017/0226819) (henceforth “Carragher (819)”).  Donderici (120), Segalman (945), Fallet (654) and Carragher (819) are analogous art since they are in the same field of oil and gas exploration, and since they solve the same problem of performing desired downhole operations.

With regard to claim 10, Donderici (120) in view of Segalman (945), and further in view of Fallet (654) teaches all the elements of claim 1, and further teaches:
wherein each of the one or more electric field sensors comprises an electrode mounted on at least one of an insulated pad, a swellable packer or insulated centralizer exterior to the casing (Donderici (120) Paragraph 26 and Figure 3 the packer 114 is exterior to casing 104 and electrodes mounted on it “In some embodiments, the sensors are mounted to the casing 104 or suspended on fins or spacers to space them away from the body of casing 104 … If actual contact with the formation is desired, the sensors 114 may be mounted on swellable packers 302 as indicated in FIG. 3B … FIG. 3C shows the use of bow-spring centralizers 304 which also operate to press the sensors 114 into contact with the borehole walls. 
    PNG
    media_image9.png
    510
    270
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    430
    213
    media_image10.png
    Greyscale
)

Donderici (120) in view of Segalman (945), and further in view of Fallet (654) does not appear to explicitly disclose: wherein the swellable packer contains one or more passages that allow cement slurry to pass through.

	However, Carragher (819) teaches:
wherein a packer contains one or more passages that allow cement slurry to pass through (Carragher (819) Paragraph 86 desired cement can be pumped through the passage in the packer “In arrangements where the diameter of the annular packer 3 is close to the internal diameter of the rock formation 4 (or well casing/lining--not shown) it is considered advantageous to provide the annular packer 3 with conduits to facilitate the passage of cement through and around the annular packer 3 so that it can reach the lower regions of the well 5.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the measurements received from the electric field sensors and multi-layer cement arrangement disclosed by Donderici (120) in view of Segalman (945), and further in view of Fallet (654) with a packer having conduits disclosed by Carragher (819).  One of ordinary skill in the art would have been motivated to make this modification in order to allow the passage of cement past the packer in the event that it would obstruct the flow of cement to lower portions of the annulus (Carragher (819) Paragraph 86).

With regard to claim 20, Donderici (120) in view of Segalman (945), and further in view of Fallet (654) teaches all the elements of the parent claim 24, and further teaches:
a swellable packer (Donderici (120) Paragraph 26 and Figure 3 the swellable packer 114 is exterior to casing 104 and electrodes mounted on it “In some embodiments, the sensors are mounted to the casing 104 or suspended on fins or spacers to space them away from the body of casing 104 … If actual contact with the formation is desired, the sensors 114 may be mounted on swellable packers 302 as indicated in FIG. 3B … FIG. 3C shows the use of bow-spring centralizers 304 which also operate to press the sensors 114 into contact with the borehole walls. 
    PNG
    media_image9.png
    510
    270
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    430
    213
    media_image10.png
    Greyscale
)

Donderici (120) in view of Segalman (945), and further in view of Fallet (654) does not appear to explicitly disclose: wherein cementing comprises pumping cement slurry through one or more passages in a swellable packer.

However, Carragher (819) teaches:
wherein cementing comprises pumping cement slurry through one or more passages in a packer (Carragher (819) Paragraph 86 desired cement can be pumped through the passage in the packer “In arrangements where the diameter of the annular packer 3 is close to the internal diameter of the rock formation 4 (or well casing/lining--not shown) it is considered advantageous to provide the annular packer 3 with conduits to facilitate the passage of cement through and around the annular packer 3 so that it can reach the lower regions of the well 5.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the measurements received from the electric field sensors and multi-layer cement arrangement disclosed by Donderici (120) in view of Segalman (945), and further in view of Fallet (654) with a packer having conduits disclosed by Carragher (819).  One of ordinary skill in the art would have been motivated to make this modification in order to allow the passage of cement past the packer in the event that it would obstruct the flow of cement to lower portions of the annulus (Carragher (819) Paragraph 86).

Examiner General Comments
With regard to the prior art rejection(s), any cited portion of the relied upon reference(s), either to specific areas or as direct language, is intended to be interpreted in the context of the reference(s) as a whole, as would be understood by one of ordinary skill in the art.  Therefore, the lack of a citation to other portions which inform the interpretation of the cited portions, is in no way intended to exclude said other portions.  Any direct language, as shown with quotation marks, is intended solely to further point out the teachings provided to one of ordinary skill in the art, and is in no way intended to limit the relied upon teachings to only the quoted portions existing in a vacuum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148